Citation Nr: 1541349	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to an initial rating in excess of 10 percent for cervical strain prior to March 17, 2014.  

6.  Entitlement to a rating in excess of 20 percent for cervical strain from March 17, 2014.  

7.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.  

8.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbosacral strain.  

9.  Entitlement to an initial compensable rating for bilateral hearing loss.

10. Entitlement to a compensable rating for a perforation of the right tympanic membrane.  

11. Entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities. 

12. Entitlement to separate evaluations for neurologic manifestations of the Veteran's cervical strain.  


REPRESENTATION

Veteran represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Phoenix, Arizona, regional office (RO) of the Department of Veterans Affairs (VA).  

A September 2007 rating decision denied entitlement to a compensable evaluation for perforation of the right tympanic membrane, and denied entitlement to service connection for disabilities of the right shoulder, left shoulder, right knee, left knee, neck, low back, and hearing loss.  The Veteran submitted a notice of disagreement in March 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in April 2009.  

Subsequently, a June 2012 rating decision granted entitlement to service for bilateral hearing loss and denied entitlement to a 10 percent evaluation for multiple noncompensable service connected disabilities.  The Veteran submitted a notice of disagreement with the initial evaluation for his hearing loss and the denial of a 10 percent rating for multiple noncompensable disabilities in August 2012, a statement of the case was issued in April 2014, and a substantive appeal was received in April 2014.  

In April 2013, entitlement to service connection for cervical strain, lumbosacral strain, and radiculopathy of the right lower extremity was granted.  A notice of disagreement with the initial evaluations for these disabilities was received in July 2013, a statement of the case was issued in April 2014, and the substantive appeal was also received April 2012.  Thus, all issues listed on the first page of this decision are properly before the Board.  

An April 2014 rating decision increased the evaluation for the Veteran's cervical spine disability from 10 percent to 20 percent, effective from March 17, 2014.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for cervical spine remains before the Board.  It has been characterized as two separate issues for the sake of convenience.  

The Veteran requested a videoconference hearing before the Board in his April 2014 substantive appeal.  This request was withdrawn in a March 2015 statement from the Veteran's representative.  The March 2015 statement also waived RO consideration of any additional evidence received subsequent to the most recent supplemental statements of the case.  

The Veteran's March 2014 hearing examination shows that he now reports the presence of tinnitus.  Thus, the issue of entitlement to service connection for tinnitus has been raised by the record, and is REFERRED to the Agency of Original Jurisdiction (AOJ) for initial consideration. 

The issue of entitlement to separate evaluations for neurologic manifestations of the Veteran's cervical strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's reported in-service right shoulder pain resolved, he remained asymptomatic for many years, and competent medical opinion attributes his current right shoulder disability to post service accidents sustained in 2000 and 2003.  

2.  The Veteran's in-service left shoulder pain resolved, and there is no evidence of a current left shoulder disability.  

3.  The Veteran's in-service right knee injury resolved, he remained asymptomatic for many years, and competent medical opinion states that the current right knee disability is unrelated to the in-service injury.  

4.  The Veteran's in-service left knee pain resolved, and there is no evidence of a current left knee disability.  

5.  Prior to March 17, 2014, the Veteran's cervical spine retained 45 degrees of forward flexion and 340 degrees of combined range of motion without any additional limitations following repetitive use due to pain, weakness, fatigability, or incoordination; there was no muscle spasm, guarding, or neurologic abnormalities.   

6.  From March 17, 2014, the Veteran's cervical spine retained 25 degrees of forward flexion with no additional functional loss with repetitive use, and no evidence of ankylosis.  

7.  At no time during the appeal period has the Veteran's thoracolumbar spine had flexion that was limited to between 30 degrees and 60 degrees or a combined range of motion of no greater than 120 degrees, even with consideration of the effects of repetitive use and flare-ups.  

8.  Private medical records show radiculopathy of the left lower extremity from April 16, 2013; the March 2014 VA examination shows radiculopathy of the left lower extremity of mild severity associated with lumbosacral strain.  

9.  The Veteran's radiculopathy of the right lower extremity is productive of mild paralysis.  

10. The Veteran has had level I hearing acuity for each ear for the entire appeal period.  

11. The Veteran's inner right ear is normal without current perforation of the tympanic membrane, and his only reported symptom is difficulty with the Valsalva maneuver.  

12. The Veteran is now in receipt of compensable evaluations for four service connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2015). 

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303(a). 

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303(a).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303(a).

5.  The criteria for an initial rating in excess of 10 percent for cervical strain prior to March 17, 2014 have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5237 (2015). 

6.  The criteria for a rating in excess of 20 percent for cervical strain from March 17, 2014 have not been met.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5003, 5237, 5242 (2015). 

7.  The criteria for an initial rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5237.  

8.  The criteria for a separate 10 percent rating for radiculopathy of the left lower extremity associated with lumbosacral strain have been met as of April 16, 2013.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 4.71a, 4.124a, Codes 5237, 8520 (2015). 

9.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbosacral strain have not been met.  38 C.F.R. §§ 4.7, 4.10, 4.124, 4.124a, Code 8520 (2015). 

10. The criteria for a compensable rating for bilateral hearing loss have not been met at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86 Code 6100 (2015).

11. The criteria for a compensable rating for perforation of the right tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.87, Code 6211 (2015).  

12. The criteria for a 10 percent rating based on multiple noncompensable service connected disabilities have not been met.  38 C.F.R. § 3.324 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in an October 2006 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  

Most of the appeals for increased evaluations arise from disagreement with the initial evaluations following the grant of service connection during the course of the original appeal.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  His VA treatment records have also been obtained.  The Veteran has been afforded multiple VA examinations, which include etiological opinions for the service connection claims and the medical information necessary to evaluate the Veteran under the appropriate rating criteria in his increased rating claims.  He has not identified any pertinent private medical records, and he has withdrawn his request for a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that his current shoulder and knee disabilities are the result of active service.  He reports sustaining various football related injuries during service, and notes he received treatment for joint pain on other occasions.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While arthritis is a condition listed in this regulation, arthritis of the shoulders or knees was not shown on the August 2012 VA examination, and continuity is not for consideration.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Shoulders

The service treatment records show that the Veteran was seen in August 1976 for mild tenderness of the left shoulder following a football injury.  He retained full range of motion.  

A November 1981 periodic examination found that the upper extremities were normal.  The left arm was specifically said to have normal range of motion and strength.  The report shows that the left arm had been examined due to a history of a fractured left elbow prior to entering service and not because of any shoulder complaints.  

An April 1990 periodic examination found that the upper extremities were normal.  

The earliest post service evidence of a shoulder disability is December 2000 VA treatment records which show that the Veteran was receiving physical therapy for a right shoulder disability.  He reported injuring his right shoulder two months earlier at work.  After his symptoms failed to improve, a September 2001 magnetic resonance imaging (MRI) study revealed mild osteoarthrosis, severe tendinosis with partial tears of the supraspinatus tendon, and a small subacromial spur with evidence of bony impingement.  

The Veteran underwent another MRI of the right shoulder in January 2003 after he had been involved in a motor vehicle accident.  This revealed a dislocated biceps tendon as well as other possible abnormalities.  

A February 2007 VA treatment note states that the Veteran complained of shoulder pain.  October 2008 VA treatment records show that the Veteran continued to report right shoulder pain.  He had a history of a rotator cuff tear but declined surgery.  

The Veteran was afforded a VA examination of his joints in August 2012.  He reported experiencing painful football injuries to both shoulders in separate 1975 incidents.  On both occasions he was treated with pain medication and the pain completely resolved.  After military service, the Veteran reported separate injuries to his right shoulder at work in 2000 and in a motor vehicle accident in 2003.  He continued to have right shoulder pain daily, but denied having any current left shoulder pain.  On examination, the examiner found that there was no evidence of degenerative or traumatic arthritis.  The current diagnosis was of right shoulder internal derangement.  

The examiner opined that the Veteran's claimed shoulder disabilities were less likely than not incurred in or caused by active service.  The rationale was that while the Veteran was treated for bilateral shoulder pain in 1975, this resolved completely prior to discharge.  His current right shoulder disability was the result of his post-service injuries, which were verified in the medical record.  There was no evidence in the medical records or the Veteran's stated history to suggest that his current right shoulder disability was related in any way to the football injuries treated in service.  Furthermore, there was no documentation of any chronic left shoulder disability, and none was shown on the current examination.  

The Board finds that entitlement to service connection for a right shoulder disability is not warranted.  The service treatment records are negative for any injury or treatment for a right shoulder disability.  The Veteran is competent to report that he experienced right shoulder pain in service.  However, he also reports that this pain resolved, and he did not experience any additional right shoulder problems until many years after discharge when he sustained a 2000 work injury followed by a 2003 motor vehicle injury.  The only competent opinion is that of the August 2012 examiner who attributes the current right shoulder disability to these injuries.  While the evidence shows the Veteran works at a VA X-ray clinic as an assistant, there is no evidence that he has the requisite medical training that would qualify him to express an opinion regarding the etiology of his right shoulder disability, and he has not offered such an opinion other than to submit his claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability.  

Service connection is also not demonstrated for the claimed left shoulder disability.  Although the record shows that the Veteran was seen for left shoulder pain in August 1976, he reports that this pain resolved.  There is no subsequent evidence of a chronic left shoulder disability.  The Veteran denied left shoulder pain at the August 2012 examination, and a current left shoulder disability was not found.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  As there is no evidence of a chronic left shoulder disability, service connection is not established.  

Knees

In October 1979, the Veteran injured his right knee playing football.  His symptoms included occasional locking but no swelling.  On examination, there was no swelling, the knee was stable, and there was full range of motion.  The assessment was a probable torn meniscus.  Follow up records from November 1979 show that the Veteran has resumed running but continued to experience tenderness.  The examiner suspected a slight tear of the lateral meniscus that seemed to be resolving.  

An April 1982 note reports the Veteran complained of two days of left knee pain following a 28 mile run.  On examination there was tenderness of the lateral portion of the knee but no other abnormality.  The assessment was runner's knee.  

The April 1990 periodic examination found that the lower extremities were normal.  

Post service evidence includes the February 2007 VA treatment note which shows the Veteran complained of knee pain.  

The August 2012 VA examination shows that the Veteran had a history of football injuries to his right knee in 1976 during active service.  He also described pain in the late 1970s and 1980s after prolonged running.  The Veteran said that his pain resolved by 1990 because of easier duties that did not stress his body as much as before.  The right knee pain had returned a couple of years ago without any associated trauma, and he continued to experience daily right knee pain.  As for the left knee, the Veteran said that he was not claiming a left knee disability and it was not examined.  On examination, the Veteran did not have any meniscal conditions or history of surgical procedures for such conditions.  Imaging studies had been performed but degenerative or traumatic arthritis was not identified.  

After the examination, the examiner opined that the Veteran's claimed knee disabilities were less likely than not incurred in or caused active service.  The examiner noted that the Veteran's right knee pain had resolved from 1990 until approximately two years ago when it returned without any associated trauma.  This means that the pain ended three years prior to discharge and did not occur until 17 years later.  There was no documentation in the medical records or his reported history relating the current right knee pain to that in service, and there was no documentation of a chronic knee condition upon discharge from service.  He did not have a current left knee disability.  

The Board finds that entitlement to service connection for a right knee disability is not supported by the evidence.  The service treatment records show that the Veteran was seen for right knee pain in October 1979 at which time the examiner suspected there might be a slight meniscus tear.  However, there is no evidence of right knee problems after this incident, the Veteran reports that he was pain free by 1990, and further states that he did not experience additional right knee symptoms until a couple of years prior to the August 2012 examination.  That examination was negative for any meniscus problems.  The only competent opinion is that of the August 2012 examiner who notes the 20 year break between symptoms and states there is nothing in the medical record or the Veteran's own reported history that would relate the current right knee disability to his in-service football injury.  There is no evidence that the Veteran has the medical training necessary to express an etiological opinion, and he has not offered such an opinion other than to submit his claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  

Service connection is also not demonstrated for the claimed left knee disability.  While the Veteran was seen on one occasion for left knee pain following a very long run, no abnormalities were found, and there are no further complaints or findings pertaining to the left knee during service or following discharge.  The Veteran denied that he was seeking service connection for the left knee at the August 2012 examination, and a current left knee disability was not found.  Therefore, service connection cannot be established.  See Rabideau.  




Increased Evaluations

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board notes that most of these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for the Veteran's perforation of the right tympanic membrane was established prior to the current claim for an increase.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield 21 Vet. App. 505 (2007).  




Disabilities of the Spine

Entitlement to service connection for cervical strain and for lumbosacral strain was established in an April 2013 rating decision.  A 10 percent evaluation was assigned to each disability, effective from September 25, 2006.  An April 2014 rating decision increased the evaluation for the Veteran's cervical spine disability from 10 percent to 20 percent, effective from March 17, 2014.  

The Veteran's cervical spine strain and lumbosacral strain are both evaluated using the criteria in the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5237.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59. 

Finally, the rating codes for degenerative arthritis of the spine must be considered, as arthritis of the thoracolumbar spine has been demonstrated on X-ray study.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  Degenerative arthritis of the spine is also evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242. 

Cervical Spine

The Veteran underwent a VA examination of his neck in August 2012.  He reports having experienced chronic pain in his neck ever since 1989, with pain normally at 3 on a scale to 10.  He reported about one flare-up a month associated with turning his neck to fast.  On those occasions his pain was a 5 or 6 on a scale to 10.  This required heat, cold application, medication and decreased activity.  On examination, cervical flexion was to 45 degrees or greater, extension was to 45 degrees or greater, right and left lateral flexion were both to 45 degrees or greater, and right and left lateral rotation were both to 80 degrees or greater.  There was no objective evidence of pain prior to reaching any of these end points.  He was able to perform repetitive motion testing without any additional limitation of motion.  The Veteran had localized tenderness of the cervical spine but did not have guarding or muscle spasm, and there was no abnormal gait or spinal contour.  He had normal strength of the upper extremities without atrophy, and there were no radicular symptoms or other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome of the cervical spine.  Arthritis was not shown on X-ray study, and there was no evidence of a vertebral fracture.  The examiner remarked that the Veteran's pain was located in the cervical spine and trapezius region.  He had decreased left hand strength and sensation, but this was the result of a 2003 motor vehicle accident and not related to the cervical spine.  

An additional VA examination of the neck was conducted on March 17, 2014.  On examination, flexion was to 25 degrees; extension to 15 degrees; bending on both sides to 20 degrees; and rotation on both sides to 40 degrees.  The Veteran was able to perform repetitive motion testing but this did not produce any additional functional impairment.  There was no guarding or muscle spasm.  The Veteran reported experiencing flare-ups that were productive of increased pain but did not change his functional status.  He would lose a little bit of the range of motion secondary to pain but was unable to say how much.  

The Board finds that the evidence does not support entitlement to an initial evaluation in excess of 10 percent for cervical strain prior to March 17, 2014.  The August 2012 VA examination shows that the Veteran's cervical spine was not limited to forward flexion of greater than 15 degrees but less than 30 degrees.  In fact, the Veteran retained 45 degrees of forward flexion, without any additional limitations following repetitive use due to pain, weakness, fatigability, or incoordination.  Nor was the cervical spine limited to a combined range of motion of less than 170 degrees.  The range of motion was normal in all directions with a normal 340 degrees of combined range of motion.  Once again, there were no additional limitations following repetitive use.  The Veteran reported monthly flare-ups of increased pain but additional loss of motion was not reported.  The Veteran did not have muscle spasm or guarding.  There were no neurologic abnormalities attributable to the cervical spine on this examination, and his left elbow complaints were related by the examiner to a separate injury.  Entitlement to a higher rating is not demonstrated for this period.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5237.  

The Board further finds that entitlement to a rating in excess of 20 percent from March 17, 2014 is not warranted.  The examination conducted on that date showed 25 degrees of forward flexion, which exceeds the 15 degrees or less that would merit a 30 percent rating.  There was no additional functional loss with repetitive use.  The Veteran continued to experience monthly flare-ups.  He was unable to estimate the additional loss of motion during his flare-ups but indicated it was minimal.  There is no evidence of ankylosis of the cervical spine.  Entitlement to a rating in excess of 20 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5237.  

The matter of entitlement to separate evaluations for neurologic manifestations of the cervical spine for the period from March 17, 2014 will be addressed in the remand section at the end of this decision. 

Lumbar Spine

A February 2007 VA treatment record shows that the Veteran was seen for several complaints, and had a history of mid thoracic and lumbar pains.  On examination, there was full active range of motion for flexion and extension, but left lateral side bending was restricted to 35 degrees compared to right lateral bending.  A sensory examination of the lower extremities was normal to light touch.  

At an October 2008 physical, the Veteran complained of various aches and pains to include in the low back.  Neither the thoracolumbar spine nor the lumbosacral spine showed abnormalities.  He did not have any neurological symptoms, and the neurological examination was normal.  

At the August 2012 VA examination, the Veteran reported experiencing low back pain ever since service.  The pain was located midline in the low back, and travelled down the right posterior leg to the foot with occasional numbness in the right foot.  Pain was usually 4 on a scale to 10 but would flare to 7 about once a month with increased activity.  This required him to decrease activity and take medication.  On examination, forward flexion was to 90 degrees or greater; extension was to 30 degrees or greater; right and left lateral flexion were both to 30 degrees or greater; and right and left lateral rotation were both to 30 degrees or greater.  There was no evidence of pain prior to reaching these end points.  The Veteran was able to perform repetitive-use testing, but this did not result in any additional limitation.  There was localized tenderness of the thoracolumbar spine but no guarding or muscle spasm.  The Veteran did not have any neurologic abnormalities other than radiculopathy of the lower extremities, which will be addressed below.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, but arthritis was shown on X-ray study.  

Medical records recently submitted by the Veteran from Davis Monthan AFG show that he has been followed for low back pain.  An April 16, 2013 treatment record reports back pain with radicular symptoms to the bilateral lower extremities.  Additional records from June 2013 and October 2013 also refer to bilateral lower extremity pain. 

An August 2013 private physical therapy note states that the Veteran was seen for rehabilitation of low back and lower extremity radicular pain.  On examination, the Veteran was distressed secondary to pain.  The range of motion study states flexion, 50 percent; extension, 75 percent of normal; right side bending, 50 percent; left side bending, 75 percent; right rotation, 50 percent; and left rotation, 25 percent.  There was palpable tenderness centrally.  

An additional VA examination of the back was conducted in March 2014.  Flexion was to 70 degrees; extension to 10 degrees; bending to 20 degrees for both sides; and rotation to 25 degrees for both sides.  He was able to perform repetitive motion testing but there was no change with repetition.  The Veteran was tender to palpation over the bilateral lower paraspinal muscles, but there was no guarding or muscle spasm.  The Veteran would have flare-ups during which he estimated an additional 10 to 15 percent loss in his range of motion.  He had symptoms that could be secondary to radiculopathy in that he had pain that radiates bilaterally down his legs on an intermittent basis to his feet.  This was described as dull and moderate.  He also had numbness from the right knee to the right foot.  There was bilateral lower extremity weakness, more so on the left than the right.  The examiner opined that if this was radiculopathy, it would be of mild severity.  There was no bowel or bladder incontinence, and no intervertebral disc syndrome.  An electromyography (EMG) was conducted, with findings that were consistent with very mild L5 to S1 radiculopathy.  

An April 2014 private treatment record states that the range of motion of the lumbar spine was mildly diminished to all planes.  

The Board finds that the evidence does not support entitlement to a rating higher than 10 percent for the Veteran's lumbosacral strain.  At no time during the appeal period has his thoracolumbar spine had flexion that was limited to between 30 degrees and 60 degrees.  The August 2012 examination showed 90 degrees and the March 2014 examination showed 70 degrees of forward flexion without additional limitation following repetitive use testing.  Similarly, combined range of the thoracolumbar spine has always exceeded 120 degrees without additional limitation following repetitive use.  The August 2012 examination showed a normal 240 degrees of motion, while the March 2014 examination found 170 degrees of combined motion.  The Veteran estimated an additional 10 to 15 percent of limitation during flare-ups, which when applied continues to exceed both 60 degrees of flexion and 120 combined degrees.  

The Board notes the August 2013 reference to 50 percent of flexion and 75 percent extension.  Unfortunately, this record does not state in degrees what the private examiner considers to be the normal range of motion.  The Board is unable to assume that 50 percent of flexion as measured by this doctor would be based on the same baseline range of motions as described in the General Rating Formula for Diseases and Injuries of the Spine.  The Board is bound by those standards.  The Board also notes that there those measurements are inconsistent with those found at the March 2014 VA examination or the April 2014 private description of mildly diminished range of motion, and there is nothing in the August 2013 record to show that the Veteran was experiencing a flare-up.  The preponderance of the evidence is against an increased evaluation based on limitation of motion of the thoracolumbar spine for any portion of the appeal period.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5237.

However, the evidence does support entitlement to a separate evaluation for radiculopathy of the left lower extremity based on the findings of the private treatment records and the March 2014 examination.  An April 16, 2013 treatment record reports back pain with radicular symptoms to the bilateral lower extremities.  The March 2014 VA examination found bilateral lower extremity weakness, more so on the left than the right.  The examiner opined that if this was radiculopathy, it would be of mild severity.  This was confirmed on EMG study.  Therefore, entitlement to a 10 percent rating for mild radiculopathy of the left leg is warranted from the date of this examination.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1); 38 C.F.R. § 4.124a Code 8520.  

Entitlement to a separate evaluation for radiculopathy of the left lower extremity is not supported prior to April 16, 2013.  The August 2012 VA examination only reported radiculopathy of the right leg, without any findings relating to the left.  This does not support a separate rating for the left leg, and the Veteran is already in receipt of a separate evaluation for radiculopathy of the right leg based on the findings of that examination.  There are no other private records that show radiculopathy prior to April 16, 2013, and therefore no basis for a separate evaluation prior to that date.  

Entitlement to separate evaluations for other neurologic abnormalities has been considered, but these are not warranted.  The examinations were both negative for bowel or bladder involvement, and for neurologic abnormalities other than radiculopathy to the lower extremities.

Right Lower Extremity Radiculopathy

The Veteran's radiculopathy of the right lower extremity associated with lumbosacral strain is evaluated under the rating code for paralysis of the sciatic nerve.  

Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabled.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 8520.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

At the August 2012 VA examination, muscle strength of the lower extremities was normal and without atrophy.  Radicular pain was reported, and the Veteran had mild paresthesias and/or dysesthesias of the right lower extremity.  The sciatic nerve was the nerve that was involved and the examiner opined that the radiculopathy was mild in severity.  

The March 2014 VA examination showed the Veteran has pain that radiates bilaterally down his legs on an intermittent basis to his feet.  This was described as dull and moderate.  He also had numbness from the right knee to the right foot.  There was bilateral lower extremity weakness, more so on the left than the right.  The examiner opined that if this was radiculopathy, it would be of mild severity.

The Board finds that the evidence does not support entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  There was no evidence of complete paralysis such as foot drop, loss of movement below the knee, or flexion that was weakened or lost.  Instead, both the August 2012 examiner and the March 2014 examiner opined that the radiculopathy was of mild severity.  This equates to the 10 percent evaluation currently in effect.  In the absence of evidence to the contrary, entitlement to a higher rating is not warranted.  38 C.F.R. § 4.124a, Code 8520.  



Bilateral Hearing Loss

Entitlement to service connection for bilateral hearing loss was granted in a June 2012 rating decision.  A zero percent evaluation was assigned, effective from September 25, 2006.  

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

In order for the veteran to receive a 10 percent evaluation for his bilateral hearing loss, the hearing acuity levels must be shown to be at III and IV, II and V, or higher combinations.  Lower combinations would warrant a continuation of the noncompensable evaluation now in effect.  38 C.F.R. §§ 4.85, Table VI and Table VII; 4.87, Diagnostic Codes 6100, 6101.

The Veteran was afforded a VA examination of his hearing in February 2010.  His right ear had puretone thresholds of 20, 25, 30, and 40 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had puretone thresholds of 20, 30, 30, and 30 decibels at the same frequencies.  The right ear had an average threshold of 29 decibels and the left had an average threshold of 28 decibels.  Hearing discrimination was 96 percent for the left ear and 100 percent for the right ear.  When applied to the appropriate tables, this results in acuity levels of I for the right ear and I for the left ear, and continuation of the zero percent evaluation.  38 C.F.R. §§ 4.85, Table VI and Table VII; 4.87, Diagnostic Codes 6100, 6101.

At a March 2012 VA examination, the Veteran's right ear had puretone thresholds of 20, 25, 30, and 40 decibels at 1000, 2000, 3000, and 4000 Hertz.  The left ear had puretone thresholds of 25, 35, 30, and 35 decibels at these frequencies.  The average threshold was 29 decibels for the right ear and 31 decibels for the left ear.  Speech discrimination was 96 percent for each ear.  Once again, this results in level I acuity for each ear and a zero percent rating.  38 C.F.R. §§ 4.85, Table VI and Table VII; 4.87, Diagnostic Codes 6100, 6101.

The most recent VA hearing examination was in March 2014.  The right ear had puretone thresholds of 20, 30, 35, and 45 decibels at 1000, 2000, 3000, and 4000 Hertz.  The left ear had puretone thresholds of 25, 40, 40, and 45 decibels.  The average threshold was 33 decibels for the right ear and 38 decibels for the left ear.  Speech discrimination was 96 percent for the right ear and 100 percent for the left ear.  These results continue to show level I acuity for each ear, and a continued zero percent rating.  38 C.F.R. §§ 4.85, Table VI and Table VII; 4.87, Diagnostic Codes 6100, 6101.  

In reaching this decision, the Board has considered whether or not there is an exceptional pattern of hearing.  This is applicable when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  However, the Veteran has not demonstrated these patterns.  38 C.F.R. § 4.86.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran's March 2014 audiology examination included such a description, noting the Veteran's own words that his hearing loss interferes with communication.  

Nevertheless, Veteran and his representative have not presented any specific argument as to why his hearing loss should be assigned a compensable rating.  The Board is bound in its decisions by applicable provisions of law and regulations.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 19.5 (2015).  In addition, the Court has explained that the assignment of disability ratings for hearing impairment is derived from a mechanical application of the Rating Schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In this case, the mandated mechanical application of the Rating Schedule to the numeric designations assigned based on the reported audiometric evaluation does not warrant an evaluation more than previously assigned by the RO.  Accordingly, the Board concludes that a compensable evaluation is not supported by the record and increased evaluations are not warranted at any time during the pendency of the appeal.

Perforation of the Right Tympanic Membrane

Entitlement to service connection for perforation of the right tympanic membrane was established in a July 1994 rating decision, which assigned the current zero percent evaluation.  

The Veteran's perforation of the right tympanic membrane is evaluated under 38 C.F.R. § 4.87, Code 6211.  This rating code states that perforation of the tympanic membrane is evaluated as zero percent disabling.  The zero percent rating is the only rating available under this code.  As the maximum scheduler evaluation in in effect, no more discussion of this code is required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board has considered an evaluation of the Veteran's disability under another rating code, but none are shown to be appropriate.  The Veteran was provided examinations of this disability in February 2010, March 2012, and March 2014.  The tympanic membrane was normal, and without perforation.  The Veteran's only reported symptom was difficulty with Valsalva.  The examiners stated that this did not impact his ability to work.  There was no evidence of vertigo, discharge, dizziness or any other symptomatology.  A separate evaluation has already been established for hearing impairment.  Therefore, there are no other applicable rating codes for diseases of the ear, and entitlement to a compensable evaluation is not warranted.  38 C.F.R. § 4.87, Codes 6200-6211.  

Other Considerations

The Board is aware that entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) is a component of a claim for an increased rating if raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, entitlement to TDIU has not been raised.  The Veteran does not claim to be unemployable, and the record shows that he is employed at a VA Medical Center.  Therefore, entitlement to TDIU is not for consideration.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).   

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case are not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his neck, back, and hearing disabilities.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  The rating criteria also provide for separate evaluations for radicular symptoms, and these have been assigned.  The Veteran's reports of decreased hearing have been measured and are the bases for the evaluation of his hearing loss.  Clearly, the scheduler criteria are adequate to evaluate these disabilities.  

His only reported symptom related to perforation of the eardrum is difficulty with the Valsalva maneuver, which is a symptom not contained in the rating criteria.  However, the examiners have stated that this symptom does not interfere with the Veteran's employability, and there is no evidence of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

The Board also acknowledges that the Veteran is service connected for multiple disabilities for which he is separately rated.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  However, there has been no allegation or evidence that the combined effects of service connected disabilities were manifested by symptoms not contemplated by the rating criteria. 

Multiple Noncompensable Service Connected Disabilities

The Veteran's previous claim for a 10 percent evaluation based on the effects of multiple noncompensable service connected disabilities remains before the Board.  

Whenever a veteran is suffering from two or more separate permanent service connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  

Given that the Veteran is currently in receipt of compensable evaluations for his cervical spine disability, lumbar spine disability, radiculopathy of the right leg, and now radiculopathy of the left leg, a separate 10 percent evaluation for his remaining noncompensable disabilities is precluded, as this may not be awarded in combination with any other rating.  38 C.F.R. § 3.324.  


ORDER

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied. 

Entitlement to an initial rating in excess of 10 percent for cervical strain prior to March 17, 2014 is denied. 

Entitlement to a rating in excess of 20 percent for cervical strain from March 17, 2014 is denied. 

Entitlement to an initial rating in excess of 10 percent for lumbosacral strain is denied. 

Entitlement to a separate 10 percent rating for radiculopathy of the left lower extremity associated with lumbosacral strain from April 16, 2013 is granted. 

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbosacral strain is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Entitlement to a compensable rating for a perforation of the right tympanic membrane is denied. 

Entitlement to a 10 percent rating based on multiple noncompensable service connected disabilities is denied. 


REMAND

The August 2012 VA examiner noted that the Veteran had decreased left hand strength and sensation, but said that this was the result of a 2003 motor vehicle accident and not related to the cervical spine.  The evidence also shows that the Veteran has right shoulder impingement due to post service injuries, which the Board observes might impact the functionality of the right arm.  

The March 2014 VA examiner states that the claims folder was not available for review, but that the Veteran's CPRS file was reviewed.  This examiner notes that the Veteran has symptoms that "may" be secondary to radiculopathy, including pain that radiates to both elbows.  The examiner added that "If this radiating pain was radiculopathy it would be the C5 and C6 nerve roots, severity rating mild."  The examiner did not note the Veteran's history of involvement in a motor vehicle accident or other post service injuries.  

The rating criteria for the Veteran's cervical spine strain provide that objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine.  Given the uncertainty as to whether or not the Veteran's current arm pain is associated with his cervical spine disability or due to other factors, this aspect of his claim must be remanded in order to obtain an additional examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurologic examination.  His complete electronic record must be made available to the examiner, and the examination report must state that it has been reviewed.  The examiner's attention is invited to the records regarding the Veteran's work related injury to the right shoulder in 2000 and his involvement in a motor vehicle accident in 2003.  All indicated tests and studies should be conducted.  At the completion of the examination and record review, the examiner should express the following opinions: 

a) Does the Veteran have radiculopathy of the left arm?  If so, is it as likely as not that this radiculopathy is the result of his service connected cervical strain?  
b) Does the Veteran have radiculopathy of the right arm?  If so, is it as likely as not that this radiculopathy is the result of his service connected cervical strain?  

The reasons and bases for all opinions should be provided in full.  If the examiner is unable to provide any portion of the requested opinion, the reasons and bases for that opinion should be noted and any outstanding evidence necessary to provide the opinion should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  This should include consideration as to whether or not separate evaluations should be assigned for radiculopathy of the Veteran's right and/or left upper extremities.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Marjorie A. Auer
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


